                  Case 3:20-cv-04882-RS Document 25 Filed 10/15/20 Page 1 of 5



 1   David S. Bloch (SBN 184530)
     blochd@gtlaw.com
 2   GREENBERG TRAURIG, LLP
 3   Four Embarcadero Center, Suite 3000
     San Francisco, California 94111
 4   Telephone: 415.655.1300
     Facsimile: 415.520.5609
 5
     Kyle Chen (SBN 239501)
 6   kchen@gtlaw.com
     GREENBERG TRAURIG, LLP
 7   1900 University Avenue
     East Palo Alto, CA 94303
 8   Telephone: 650.289.7887
     Facsimile: 650.328.8508
 9
     Attorneys for Plaintiff
10   Jiaxing Super Lighting Electric Appliance Co., Ltd.
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
     ARGO IMPORT EXPORT LTD.                          ) Case Number: 3:20-cv-04882-RS
14
                                                      )
            Plaintiff,                                )
15
                                                      )
            vs.
16                                                    )
     GREEN CREATIVE, LLC,                             )
17                                                    )
18                                                    )
            Defendant.
                                                      )
19                                                    )
                                                      )
20   JIAXING SUPER LIGHTING ELECTRIC                  ) Case Number: 3:20-cv-06174-RS
21   APPLIANCE CO., LTD.                              )
                                                      ) JOINT STIPULATION TO CONTINUE
22          Plaintiff,                                ) CASE MANAGEMENT CONFERENCE
                                                      ) BY ARGO AND SUPER LIGHTING
23          vs.                                       )
                                                      ) Date: October 22, 2020
24   ARGO IMPORT EXPORT LTD.,                         ) Time: 10:00 a.m.
                                                      ) Location: Via teleconference
25          Defendant.                                ) Hon. Richard Seeborg
26                                                )

27

28



                                                 1
              JOINT STIP TO CONTINUE CASE MANAGEMENT CONF BY ARGO AND SUPER LIGHTING
               Case 3:20-cv-04882-RS Document 25 Filed 10/15/20 Page 2 of 5


 1          Jiaxing Super Lighting Electric Appliance Co., Ltd. (“Super Lighting”) and Argo Import Export

 2 Ltd. (“Argo”) jointly ask the Court to continue the initial case management conference presently set for

 3 October 22 in both this case and the related case, Argo Import Export Ltd. v. Green Creative, LLC, Case

 4 No. 3:20-cv-04882-RS (“Green Creative”).

 5          Super Lighting filed its declaratory judgment action against Argo on September 1, 2020. ECF 1.

 6 The declaratory judgment action arises out of Argo’s claim in the Green Creative case that Green

 7 Creative infringes Argo’s U.S. Patent No. 10,677,397. Super Lighting supplies Green Creative with

 8 some, but not all, of the products Argo accuses of infringement, and hence seeks a declaration that none

 9 of the Super Lighting-supplied products infringe the ’397 patent. Id. Super Lighting’s case is related to

10 the Green Creative case, and the Court has put the two cases on the same schedule. Green Creative,

11 ECF 16.

12          Argo agreed to waive service on October 8, 2020. ECF 11. Thus, under Rule 4, Argo’s deadline

13 to respond to Super Lighting’s declaratory judgment complaint is December 8, 2020. That being the

14 case, the parties jointly ask that the Court continue the case management conference to the same date as

15 the Green Creative case management conference.

16          Argo and Green Creative already have stipulated to continue the initial case management

17 conference to some time after December 4, 2020. Green Creative, ECF 23. For reasons of judicial

18 efficiency, Super Lighting and Argo believe that the case management conference in this matter should

19 take place at the same time. Argo and Super Lighting already have engaged in their initial Rule 26

20 conference, and hence discovery can proceed even if the case management conference is continued.
21 This will ensure that the case proceeds in an orderly fashion even before the pleadings are settled.

22          A continuance also is warranted because Argo is asserting the same ’397 patent in Argo Import

23 Export, Ltd. v. MaxLite, Inc., U.S. District Court, Central District of California Case No. 8:20-cv-01317-

24 JVS-JDE (“MaxLite”). The initial case management conference in MaxLite is scheduled for November

25 23, 2020, before Hon. James V. Selna. Super Lighting believes that a small number of the products

26 accused of infringement in MaxLite are supplied indirectly by Super Lighting, and thus that the same

27 issues raised in Super Lighting and in Green Creative, such as claim construction, may be apply to

28


                                                 2
              JOINT STIP TO CONTINUE CASE MANAGEMENT CONF BY ARGO AND SUPER LIGHTING
              Case 3:20-cv-04882-RS Document 25 Filed 10/15/20 Page 3 of 5


 1 portions of the MaxLite case. The parties will be able to inform this Court of the status of the MaxLite

 2 case following the MaxLite case management conference.

 3         There have been no previous continuances or extensions of time.

 4         For all of these reasons, judicial efficiency and the interests of justice dictate that the initial case

 5 management conference be continued to a date after December 8, 2020. Local Rules 7-12, 16-2 (e).

 6
      Dated: October 15, 2020                   /s/ David S. Bloch
 7                                               JIAXING SUPER LIGHTING ELECTRIC
 8                                               APPLIANCE CO., LTD.
                                                 David S. Bloch (SBN 184530)
 9                                               blochd@gtlaw.com
10
                                                 GREENBERG TRAURIG, LLP
                                                 Four Embarcadero Center, Suite 3000
11                                               San Francisco, California 94111
12                                               Kyle Chen (SBN 239501)
                                                 kchen@gtlaw.com
13                                               GREENBERG TRAURIG, LLP
                                                 1900 University Avenue
14                                               East Palo Alto, CA 94303
15
16
      Dated: October 15, 2020                   /s/ Steven W. Ritcheson
17                                               Counsel for ARGO IMPORT EXPORT LTD.
18                                               James F. McDonough, III
19                                               jmcdonough@hgdlawfirm.com
                                                 Heninger Garrison Davis, LLC
20                                               3621 Vinings Slope, Suite 4320
                                                 Atlanta, GA 30339
21
                                                 Steven W. Ritcheson
22                                               swritcheson@insightplc.com
23                                               Insight, PLC
                                                 578 Washington Blvd., #503
24                                               Marina del Rey, CA 90292
25

26

27

28


                                                 3
              JOINT STIP TO CONTINUE CASE MANAGEMENT CONF BY ARGO AND SUPER LIGHTING
                Case 3:20-cv-04882-RS Document 25 Filed 10/15/20 Page 4 of 5


1                                        SIGNATURE ATTESTATION

2           Pursuant to Civil Local Rule 5-1(i)(3), I, David Bloch, hereby certify that the content of this

3 document is acceptable to each counsel and that I obtained their authorization to affix their electronic

4 signatures to this document.
5   Dated: October 15, 2020                    /s/ David S. Bloch
6                                               David S. Bloch (SBN 184530)
                                                blochd@gtlaw.com
7                                               GREENBERG TRAURIG, LLP
8                                               Four Embarcadero Center, Suite 3000
                                                San Francisco, California 94111
11
                                                  ORDER
12
            PURSUANT TO STIPULATION, and for good cause shown, IT IS ORDERED THAT the
13
     Initial Case Management Conference in this matter is continued to December 17, 2020 at 10:00 am. Case

     Management Statement Due by December 10, 2020. All parties shall appear telephonically and must

     contact Court Conference at (866) 582-6878 at least one week prior to the Conference to arrange their

     participation.
                                                            Richard Seeborg
14
                                                            United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  4
               JOINT STIP TO CONTINUE CASE MANAGEMENT CONF BY ARGO AND SUPER LIGHTING
     Case 3:20-cv-04882-RS Document 25 Filed 10/15/20 Page 5 of 5


28




                                        5
     JOINT STIP TO CONTINUE CASE MANAGEMENT CONF BY ARGO AND SUPER LIGHTING
